UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1745


In Re:   KENNETH LANE PEGRAM,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (1:08-cr-00110-WO-1)


Submitted:   August 26, 2016             Decided:   September 13, 2016


Before NIEMEYER, KEENAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kenneth Lane Pegram, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kenneth    Lane   Pegram   petitions     this   Court     for    a    writ   of

mandamus, seeking an order directing the district court to rule

on his 28 U.S.C. § 2255 (2012) motion.               District court records

disclose that the district court entered an opinion and order

denying Pegram’s § 2255 motion on August 5, 2016.                    Because the

district    court   has   acted   on    Pegram’s     motion,     we       deny    the

mandamus petition as moot.        We grant leave to proceed in forma

pauperis and dispense with oral argument because the facts and

legal    contentions   are   adequately      presented    in    the       materials

before   the   court   and   argument      would   not   aid   the    decisional

process.

                                                               PETITION DENIED




                                       2